Case 3:18-cv-00388-GNS-LLK Document 40 Filed 08/13/19 Page 1 of 3 PageID #: 246




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                              CASE NO. 3:18-CV-00388-GNS-LLK

 SALISA LUSTER HARRISON                                                                 PLAINTIFF

 v.

 RICK WOOLRIDGE, et al.                                                             DEFENDANTS

                                     SCHEDULING ORDER

        Chief Judge Greg N. Stivers referred this matter to Magistrate Judge Lanny King for

 resolution of all litigation planning issues, entry of scheduling orders, consideration of

 amendments thereto, and resolution of all non-dispositive matters, including discovery issues.

 (Docket # 27). Judge King conducted a telephonic Rule 16 scheduling conference on August 12,

 2019, and counsel for all parties attended. (Docket # 28).

        The Court has reviewed the joint report submitted by the parties of their proposed litigation

 plan (Docket # 39), has considered the statements by counsel during the conference, and pursuant

 to Fed. R. Civ. P. 16, does HEREBY ORDER AND ADJUDGE AS FOLLOWS:

        1.      No later than September 16, 2019, counsel for the parties shall make all initial

 disclosures required of Fed. R. Civ. P. 26(a)(1). The parties are under a continuing duty to

 supplement their disclosures and responses as required by Rule 26(e) whenever necessary during

 the entire course of this litigation. Supplementation shall be made within thirty days of first

 learning of the need to supplement, but no later than thirty days prior to the end of discovery. A

 witness not previously disclosed under Fed. R. Civ. P. 26(a)(1)(A)(i), or an exhibit which has

 not been provided under Fed. R. Civ. P. 26(a)(1)(A)(ii), shall not be allowed on the final witness



                                                  1
Case 3:18-cv-00388-GNS-LLK Document 40 Filed 08/13/19 Page 2 of 3 PageID #: 247




 and exhibit list, unless the failure was substantially justified or is harmless. The Court will order

 the filing of final witness and exhibit lists when this case is set for trial.

         2.      No later than March 15, 2020, the Parties shall file all motions to join additional

 parties and amend the pleadings.

         3.      No later than June 15, 2020, the parties shall complete all discovery, including any

 depositions.

         4.      No later than July 1, 2020, Plaintiff shall disclose the identity of any person who

 may be used at trial to provide expert testimony under Fed. R. Civ. P. 26(a)(2)(A) and shall submit

 written reports from any expert witnesses who are retained or specially employed as required by

 Fed. R. Civ. P. 26(a)(2)(B).

         5.      No later than September 1, 2020, Defendant shall disclose the identity of any

 person who may be used at trial to provide expert testimony under Fed. R. Civ. P. 26(a)(2)(A) and

 shall submit written reports from any expert witnesses who are retained or specially employed as

 required by Fed. R. Civ. P. 26(a)(2)(B).

         6.      No later than December 1, 2020, the parties shall complete expert witness

 discovery.

         7.      No later than February 15, 2021, counsel for the parties shall file all dispositive

 motions and motions objecting to the admissibility of expert witness testimony under Rule 702 of

 the Federal Rules of Evidence, Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579

 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

         8.      In the event discovery is completed and neither party anticipates filing dispositive

 motions, or in the event no dispositive motions are filed by the deadline, counsel shall notify the

 Magistrate Judge’s Chambers and the case will be set for a status conference. Upon resolution of
                                                     2
Case 3:18-cv-00388-GNS-LLK Document 40 Filed 08/13/19 Page 3 of 3 PageID #: 248




 any dispositive motions which are filed, the court will enter appropriate orders regarding the

 scheduling of this case toward final resolution.

        9.      Any agreed amendments to the Scheduling Order shall be submitted to the Court in

 the form of an agreed order.

        10.     All motions pertaining to discovery shall be filed no later than fifteen days after the

 close of all discovery. Motions pertaining to unresolved discovery and scheduling disputes

 may not be filed without first having a joint telephonic conference with the Magistrate Judge

 arranged through his Chambers at 270-415-6470 or Judge_King_Chambers@kywd.uscourts.gov.

        11.     Upon request, the Court will set this matter for a settlement conference.

        12.     A telephonic status conference shall be conducted on November 15, 2019, at 10:00

 a.m. Eastern Time (9:00 a.m. Central Time). Counsel for the parties shall connect to the

 conference by dialing the Toll-Free Meeting Number 1-877-848-7030 and entering the Access

 Code 7238577#.

      IT IS SO ORDERED.




 c:     Counsel
 p:     00/23


                                         August 12, 2019




                                                    3
